Syllabus.
On Rehearing.
Under Section 26 of the General Corporation Law (Act 267 of 1914), which repeals all articles of the Code of Practice with reference to the venue of suits against corporations, an action for the abatement of a nuisance or trespass committed or maintained by a foreign corporation in the Parish of Jefferson may, at the option, of the plaintiff, be brought against the corporation in the Courts of New Orleans, the parish of the residence of the corporation’s agent for service of process.
His Honor,
EMILE GODCHAUX,
rendered the opinion and decree of the Court, as follows:
This suit, brought in the Civil District Court of the Parish of Orleans, the domicile of defendant corporation’s agent for service of process, is clearly one founded upon an alleged trespass or nuisance committed and maintained by defendant in the Parish of Jefferson. That a defendant may in such a case forego or waive-its alleged.right to be sued in a parish other than that wherein the trespass occurrs has been but recently held.
Bernstein v. Dalton Clark Stave Co., 122 La., 413.
And this decision in our opinion conforms to the prevailing authority which in effect holds that statutes fixing the venue of a cause in a particular parish, though imper*135ative in terms, are nevertheless not mandatory, but mere-* ly confer a personal privilege upon a defendant which he may waive; in other words, that they are not essentially jurisdictional, but rather provide mere rules of procedure.
Opinion and decree, April 2, 1917.
40 Cyc., pp. 41 et seq., Title, “Venue”.
However that may be, we have upon the rehearing examined the question of whether or not the Civil District Court is vested with jurisdiction to hear and determine an action, such as this, to abate or enjoin an alleged trespass or nuslance eomimitted and maintained in the Parish of Jefferson and we conclude that it is.
For whether the case might formerly be governed by Section 8 or 9 of C. P. 165, is now immaterial, since the General Corporation Law (Act 267 of 1914), as its title indicates and its provisions prescribe, covers the whole field of venue of suits against corporations and its express effect is to repeal and supercede all other laws upon that subject. And Paragraph D of Section 26 of the statute in unmistakable terms prescribes that where, as in this case, a foreign corporation has established an office in a parish other than' that wherein its agent for service of process resides, the venue of suits against it arising from trespass, or an offense or quasi-offense, shall, at the option of plaintiff, be either in the parish of the residence of the corporation’s agent for service of process or in the parish wherein the cause of action arose. See also Paragraph F of Section 26.
We are satisfied that in this as well as in other respects our former opinion and decree were correct and the same are accordingly reinstated and made the final judgment of this Court.
Former opinion and decree reinstated.